UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0167 Expires:October 31, 2013 Estimated average burden hours per response:1.50 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number000-50377 FLATBUSH FEDERAL BANCORP, INC. (Exact name of registrant as specified in its charter) c/oNorthfield Bancorp, Inc. 1410 St. Georges Avenue, Avenel, New Jersey, 07001 (732) 499-7200 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common stock, par value $0.01 per share (Title of each class of securities covered by this Form) N/A (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) [X] Rule 12g-4(a)(2) [] Rule 12h-3(b)(1)(i) [X] Rule 12h-3(b)(1)(ii) [] Rule 15d-6 [] Approximate number of holders of record as of the certification or notice date: 0 Effective November 2, 2012,Flatbush FederalBancorp, Inc., afederal corporation, was merged with and intoNorthfield Bancorp, Inc., afederal corporation. Pursuant to the requirements of the Securities Exchange Act of 1934Flatbush FederalBancorp, Inc.has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: November 5, 2012 NORTHFIELDBANCORP, INC. By: /s/ Edward A. Quint Edward A. Quint Counsel for Northfield Bancorp, Inc. (Successor by merger to Flatbush Federal Bancorp, Inc.) SEC 2069 (02-08) Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number.
